LORETTA H. RUSH, Chief Justice.
The Indiana Supreme Court Disciplinary Commission filed a verified “Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause,” advising *217that Respondent was disciplined in the State of Texas and requesting, pursuant to Indiana Admission and Discipline Rule 23(28), that reciprocal discipline be imposed in this state. On August 25, 2016, this Court issued an “Order to Show Cause,” to which Respondent has responded. On September 21, 2016, the Commission filed a reply to Respondent’s response.
Respondent was admitted to practice law in Indiana and in Texas. On April 18, 2016, the District 8 Grievance Committee of the State Bar of Texas entered an agreed judgment of probated suspension under which Respondent was suspended in Texas for 18 months, with the suspension fully probated, effective May 1,2016.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(c), of any reason why reciprocal discipline should not be issued in this state.
Being duly advised, the Court orders Respondent suspended indefinitely from the practice of law in this state as of the date of this order. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
If Respondent is reinstated to practice in Texas, Respondent may file a “Motion for Reinstatement” pursuant to and in full compliance with Admission and Discipline Rule 23(28)(e), provided there is no other suspension order in effect at the time. Reinstatement in Indiana shall be subject to compliance with the terms of Respondent’s probation in Texas as determined by that jurisdiction.
All Justices concur.